DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 2-6, 15, 19, 25-28, 31, 34, 35 have been canceled. Claims 1, 7-14, 16-18, 20-24, 29, 30, 32, 33 are pending. 
Applicant's arguments filed 12-16-21 have been fully considered but they are not persuasive.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
When referencing the specification, please use page and paragraph number (and line number as necessary) of the original specification.  Do not simply use paragraph numbers or refer to the US Patent Application Publication. 
Election/Restrictions
Applicants elected Group I, claims 1-3, 5-18, 20-24, 27, 29, 32, with traverse in the reply filed on 7-28-21. However, Groups I and II were recombined to expedite prosecution. 
The requirement between claims 1-3, 5-18, 20-24, 27, 29, 30, 32 and Group III (claim 33) remains proper. 
Claim 33 remains withdrawn. 
Claims 1, 7-14, 16-18, 20-24, 29, 30, 32 remain under consideration. 
Claim objections

The concept of an offspring can be written more clearly as ---An offspring of the pig of claim 1, wherein the offspring has reduced susceptibility to transmissible gastroenteritis virus (TGEV) as compared to a wild-type pig---. However, this offspring is already covered by claim 1 because any pig having the genotype/phenotype is encompassed by claim 1 whether it is a founder pig or its offspring. 
The concept of a cell can be written more clearly as ---An isolated pig cell whose genome comprises a modified aminopeptidase N (ANPEP) gene, wherein the pig cell has reduced susceptibility to transmissible gastroenteritis virus (TGEV) as compared to a wild-type pig---. 
Claim Rejections - 35 USC § 112
Written Description
Claims 1, 7-14, 16-18, 20-24, 29, 30, 32 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Withdrawn rejections

The rejection regarding making a pig that is resistant to any pathogen, alphacoronavirus, TGEV, or PRCV as broadly encompassed by claims 2, 3, 5 other than a pig resistant to TGEV has been withdrawn because claim 1 has been limited to a pig with reduced susceptibility to TGEV. 

Pending rejections
The specification does not provide adequate written description for a pig with any modification in “exon 2 of an allele of the gene encoding the ANPEP protein; exon 4 of an allele of the gene encoding the ANPEP protein; an intron that is contiguous with exon 2 or exon 4 of the allele of the gene encoding the ANPEP protein; or a combination of any thereof” that causes reduced susceptibility to TGEV infection as encompassed by claim 1 other than a genetically modified pig with a modification in exon 2 of an endogenous ANPEP that inactivates at least one allele of the ANPEP gene, wherein the pig has reduced susceptibility to TGEV infection. 
Claim 1 is drawn to a genetically modified porcine animal or genetically modified porcine offspring thereof or [[an]]a genetically modified porcine animal cell comprising at least one modified chromosomal sequence in a gene encoding an aminopeptidase N (ANPEP) protein, wherein the modified chromosomal sequence comprises a modification in: exon 2 of an allele of the gene encoding the ANPEP protein; exon 4 of an allele of the gene encoding the ANPEP protein; an intron that is contiguous with exon 2 or exon 4 of the allele of the gene encoding the ANPEP protein; or a combination of any thereof, and wherein the modified chromosomal sequence in the gene encoding the ANPEP protein reduces the susceptibility of the genetically modified porcine animal, genetically modified porcine offspring, or genetically modified porcine cell to transmissible gastroenteritis virus (TGEV), as compared to the susceptibility of a porcine animal, porcine offspring, or porcine cell that does not comprise a modified chromosomal sequence in a gene encoding an ANPEP protein to transmissible gastroenteritis virus (TGEV) 
Claim 1 requires the pig or pig cell has a modification in exon 2 or 4 or “an intron that is contiguous with exon 2 or 4” (i.e. intron 1, 2, 3 or 4) of an endogenous ANPEP gene and has reduced susceptibility to transmissible gastroenteritis virus (TGEV). 
Pg 27, para 149, contemplates modifying exon 2, exon 4, or an intron contiguous with exon 2 or 4 of a pig ANPEP gene. 
Pg 143, para 618, states: “Guide RNAs (gRNA) were designed to regions within exon 2 of the ANPEP gene because the start codon lies within exon 2”. 
Table 19, pg 143, shows the locations introns/exons from intron 2 through intron 5 of the pig ANPEP gene in Fig. 28.
Table 20, pg 144, shows 6 ANPEP target sequences, all of which are in exon 2. 
The specification describes various INDELS as a result of CRISPR modified ANPEP in pig fibroblasts (pg 152, Table 25; pg 154, Table 26; pg 155, Table 27 and 28; pg 165-171, Table 32-37). 
Pg 161, para 647, teaches ANPEP-edited pigs, 158-1 and 4-2, were bred for TGEV challenge. 

Pg 168, para 660-661, “Viral nucleic acid was not detected in feces of the single pig possessing the F allele (three amino acid deletion, grey circle) or in any of the seven knockout (KO) pigs (white circles) during the first week of infection (FIG. 38)” (see Fig. 33 for “F allele”).
Pg 169, para 663, teaches “They also suggest that reducing ANPEP function (e.g., as in the case of the F allele) may provide a beneficial outcome as measured by reduced viral levels in the feces” (the 3 aa deletion). 
The 3 aa deletion of the “F allele” was always found in combination with a null allele (Table 34, 35). 
In summary, the examples are limited to reducing susceptibility to TGEV infection by modifying exon 2 of the pig ANPEP gene resulting biallelic “null” mutations in the ANPEP gene or a biallelic modification in which one allele has the 3 amino acid deletion and the other has a null mutation (“B/F” in Table 35) (pg 167, Tables 34 & 35; see Fig. 33 for “Genotype classification”). 
The specification does not correlate targeting nucleotides 1580-1583 of exon 2 (Fig. 3) to targeting intron 1, or 2 or to exon 4 or its flanking introns as broadly encompassed by claim 1 such that reduced susceptibility to TGEV infection occurs. The specification does not teach modifying intron 1-4 or exon 4 would modify the start codon 
Accordingly, the specification lacks written description for a pig with any modification in “exon 2 of an allele of the gene encoding the ANPEP protein; exon 4 of an allele of the gene encoding the ANPEP protein; an intron that is contiguous with exon 2 or exon 4 of the allele of the gene encoding the ANPEP protein; or a combination of any thereof” that causes reduced susceptibility to TGEV infection as encompassed by claim 1 other than a genetically modified pig with a modification in exon 2 of an endogenous ANPEP that inactivates at least one allele of the ANPEP gene, wherein the pig has reduced susceptibility to TGEV infection. 

The specification lacks written description for any insertion, deletion, substitution in exon 2, or 4 or introns 1-4 of a pig ANPEP gene that causes reduced susceptibility to TGEV infection as broadly encompassed by claim 10 other than those that target exon 2 and cause at least one “null” allele in the pig ANPEP gene for reasons set forth above.
The specification lacks written description for any miscoding in exon 2, or 4 or introns 1-4 of a pig ANPEP gene that causes reduced susceptibility to TGEV infection as broadly encompassed by claim 11 other than those that target exon 2 and cause at least one “null” allele in the pig ANPEP gene for reasons set forth above.
The specification lacks written description for any deletion of a stop codon or entire coding sequence in exon 2, or 4 or introns 1-4 of a pig ANPEP gene that causes reduced susceptibility to TGEV infection as broadly encompassed by claim 12 other than those that target exon 2 and cause at least one “null” allele in the pig ANPEP gene 
The specification lacks written description for any modification of exon 2, or 4 or introns 1-4 of a pig ANPEP gene that that causes reduced ANPEP production or activity and reduced susceptibility to TGEV infection as broadly encompassed by claim 13 other than those that target exon 2 and cause at least one “null” allele in the pig ANPEP gene for reasons set forth above.
The specification lacks written description for any modification of exon 2, or 4 or introns 1-4 of a pig ANPEP gene that causes “substantially no functional ANPEP” and reduced susceptibility to TGEV infection as broadly encompassed by claim 14 other than those that target exon 2 and cause at least one “null” allele in the pig ANPEP gene for reasons set forth above.
The specification lacks written description for any modification of a pig ANPEP gene that causes an in-frame deletion in exon 2 and reduced susceptibility to TGEV infection as broadly encompassed by claim 16 for reasons set forth above. None of the “genotype classifications” in Fig. 33 are “inframe deletions” of exon 2. Specifically, pg 156, end of paragraph 639, teaches D and E had frame shift “insertions” not “an in-frame deletion” as required in claim 16. “F and G alleles have 9 and 12 bp deletions which did not cause a frame shift edit”. The specification does not have a representative number of species within the genus of in-frame deletions in exon 2.  

The specification lacks written description any modification of a pig ANPEP gene that results in any of the modifications in claim 18 for reasons set forth above. The sequences appear to correlate to the “genotype outcomes in Table 25”; however, they are not all tied to reduced susceptibility to TGEV infection. 
The specification lacks written description any modification of a pig ANPEP gene in the range of nucleotides 17235-22422 of SEQ ID NO: 132 as broadly encompassed by claim 20 for reasons set forth above. 
The specification lacks written description any modification of a pig ANPEP gene that is 80-99% identical to SEQ ID NO: 135 or 132 as encompassed by claim 21 for reasons set forth above. 
The specification lacks written description for any animal with a modification that is 100% identical to SEQ ID NO: 135 or 132 as encompassed by claim 22 for reasons set forth above. 
Accordingly, the specification does not provide adequate written description for a pig with any modification as broadly encompassed by claim 1 other than those that 

The specification lacks written description for any modification in a CD163 gene in a pig as broadly encompassed by claim 23 and 24. The specification does not teach gRNA that target a pig CD163 gene. The specification does not correlate the CRISPR/gRNA target regions of a CD163 gene to any ZFN or TALEN target sequences. The specification does not correlate NHEJ to using a homology template for making the modification in a CD163 gene as broadly encompassed by claim 23. The specification teaches some pigs with a modified CD163 gene are resistant to PRRSV (Example 3). However, the specification does not teach the structure of the modified CD163 gene. The sole disclosed purpose of the invention is to make a genetic modified animal that is resistant to pathogen infection (pg 7, para 29; pg 8, para 30, 31). The specification describes various INDELS as a result of CRISPR modified CD163 in pig fibroblasts in Example 3. The specification merely states the piglets were challenged with PRRSV; they do not teach each any every modification imbued PRRSV resistance. Given the teachings in the specification it would have required those of skill undue experimentation to make a pig with any modification of the CD163 gene as broadly encompassed by claim 23 to make them resistant to PRRSV as required in claim 24. 

Enablement
Claims 1, 7-14, 16-18, 20-24, 29, 30, 32 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written 
The specification does not enable making a pig with any modification in “exon 2 of an allele of the gene encoding the ANPEP protein; exon 4 of an allele of the gene encoding the ANPEP protein; an intron that is contiguous with exon 2 or exon 4 of the allele of the gene encoding the ANPEP protein; or a combination of any thereof” that causes reduced susceptibility to TGEV infection as encompassed by claim 1 other than a genetically modified pig with a modification in exon 2 of an endogenous ANPEP that inactivates at least one allele of the ANPEP gene, wherein the pig has reduced susceptibility to TGEV infection. 
The claims and their breadth are discussed above. 
The teachings in the specification and examples are discussed above. 
In summary, the examples are limited to reducing susceptibility to TGEV infection by modifying exon 2 of the pig ANPEP gene resulting biallelic “null” mutations in the ANPEP gene or a biallelic modification in which one allele has the 3 amino acid deletion and the other has a null mutation (“B/F” in Table 35) (pg 167, Tables 34 & 35; see Fig. 33 for “Genotype classification”). 
The specification does not correlate targeting nucleotides 1580-1583 of exon 2 (Fig. 3) to targeting intron 1, or 2 or to exon 4 or its flanking introns as broadly encompassed by claim 1 such that reduced susceptibility to TGEV infection occurs. The 
Given the lack of guidance in the specification, it would have required those of skill undue experimentation to make a pig with any modification in “exon 2 of an allele of the gene encoding the ANPEP protein; exon 4 of an allele of the gene encoding the ANPEP protein; an intron that is contiguous with exon 2 or exon 4 of the allele of the gene encoding the ANPEP protein; or a combination of any thereof” that causes reduced susceptibility to TGEV infection as encompassed by claim 1 other than a genetically modified pig with a modification in exon 2 of an endogenous ANPEP that inactivates at least one allele of the ANPEP gene, wherein the pig has reduced susceptibility to TGEV infection. 

The specification does not enable making any insertion, deletion, substitution in exon 2, or 4 or introns 1-4 of a pig ANPEP gene that causes reduced susceptibility to TGEV infection as broadly encompassed by claim 10 other than those that target exon 2 and cause at least one “null” allele in the pig ANPEP gene for reasons set forth above.
The specification does not enable making any miscoding in exon 2, or 4 or introns 1-4 of a pig ANPEP gene that causes reduced susceptibility to TGEV infection as broadly encompassed by claim 11 other than those that target exon 2 and cause at least one “null” allele in the pig ANPEP gene for reasons set forth above.
The specification does not enable making any deletion of a stop codon or entire coding sequence in exon 2, or 4 or introns 1-4 of a pig ANPEP gene that causes 
The specification does not enable making any modification of exon 2, or 4 or introns 1-4 of a pig ANPEP gene that that causes reduced ANPEP production or activity and reduced susceptibility to TGEV infection as broadly encompassed by claim 13 other than those that target exon 2 and cause at least one “null” allele in the pig ANPEP gene for reasons set forth above.
The specification does not enable making any modification of exon 2, or 4 or introns 1-4 of a pig ANPEP gene that causes “substantially no functional ANPEP” and reduced susceptibility to TGEV infection as broadly encompassed by claim 14 other than those that target exon 2 and cause at least one “null” allele in the pig ANPEP gene for reasons set forth above.
The specification does not enable making any modification of a pig ANPEP gene that causes an in-frame deletion in exon 2 and reduced susceptibility to TGEV infection as broadly encompassed by claim 16 for reasons set forth above. None of the “genotype classifications” in Fig. 33 are “inframe deletions” of exon 2. Specifically, pg 156, end of paragraph 639, teaches D and E had frame shift “insertions” not “an in-frame deletion” as required in claim 16. “F and G alleles have 9 and 12 bp deletions 
The specification does not enable making a representative number of species within the genus pig ANPEP gene modifications that delete amino acids 194-196 or 194-197 of the ANPEP protein and causes reduced susceptibility to TGEV infection as broadly encompassed by claim 17 for reasons set forth above. The F and G alleles possessed 9 and 12 base pair deletions, respectively which did not cause a frame shift edit; rather these resulted in the removal of the peptide sequences, 194-M-E-G and 194-M-E-G-N, respectively, as compared to the wild-type amino acid sequence (SEQ ID NO: 134). One species within the genus is inadequate written description. 
The specification does not enable making any modification of a pig ANPEP gene that results in any of the modifications in claim 18 for reasons set forth above. The sequences appear to correlate to the “genotype outcomes in Table 25”; however, they are not all tied to reduced susceptibility to TGEV infection. 
The specification does not enable making any modification of a pig ANPEP gene in the range of nucleotides 17235-22422 of SEQ ID NO: 132 as broadly encompassed by claim 20 for reasons set forth above. 
The specification does not enable making any modification of a pig ANPEP gene that is 80-99% identical to SEQ ID NO: 135 or 132 as encompassed by claim 21 for reasons set forth above. 
The specification does not enable making any animal with a modification that is 100% identical to SEQ ID NO: 135 or 132 as encompassed by claim 22 for reasons set forth above. 


The specification does not enable making any modification in a CD163 gene in a pig as broadly encompassed by claim 23 and 24. The specification does not teach gRNA that target a pig CD163 gene. The specification does not correlate the CRISPR/gRNA target regions of a CD163 gene to any ZFN or TALEN target sequences. The specification does not correlate NHEJ to using a homology template for making the modification in a CD163 gene as broadly encompassed by claim 23. The specification teaches some pigs with a modified CD163 gene are resistant to PRRSV (Example 3). However, the specification does not teach the structure of the modified CD163 gene. The sole disclosed purpose of the invention is to make a genetic modified animal that is resistant to pathogen infection (pg 7, para 29; pg 8, para 30, 31). The specification describes various INDELS as a result of CRISPR modified CD163 in pig fibroblasts in Example 3. The specification merely states the piglets were challenged with PRRSV; they do not teach each any every modification imbued PRRSV resistance. Given the lack of guidance in the specification, it would have required those of skill undue experimentation to make a pig with any modification of the CD163 gene as broadly encompassed by claim 23 to make them resistant to PRRSV as required in claim 24. 

Claim Rejections - 35 USC § 102
Withdrawn rejection
The rejection of Claims 1, 7, 10, 11, 13, 14, 16-18, 20, 21, 29 are rejected under 35 U.S.C. 102a as being anticipated by Li (Virus Research, 2017, Vol. 235, pg 6-13) has been withdrawn. Li knocked out ANPEP (pAPN) expression in isolated swine testes cells using gRNA that targets exon 1 of the pig ANPEP gene (pg 8, section 2.6). Li taught the knockout inhibited “TGEV but not PEDV infection” (pg 9, section 3.4). Li did not teach modifying exon 2 or 4 or introns 1-4 as required in claim 1 as amended. 

Pending rejection
Claims 1, 7-14, 16-18, 20-24, 29, 30, 32 remain rejected under 35 U.S.C. 102a as being anticipated by Liu (CN107893088).
Liu taught a genetically modified pigs and pig cells whose genome comprises a homozygous knockout of an endogenous CD13 (ANPEP) gene that is resistant to diarrhea virus (PEDV) (paragraph 7 of translation; Example 3, paragraphs 72-74). Liu taught knockout of the CD13 prevented PEDV infection thereby “reduc[ing] the susceptibility of the [pig] to [PEDV infection]” as compared to a wild-type pig. Multiple gRNAs are designed by software; their sequences are SEQ ID NO 1, 2, and 3 (para 42). SEQ ID NO: 1 – gcacctcctcggcgtgg – of Liu (para 42) is nucleotides 1044-1051 of SEQ ID NO: 135 in the instant application. 

    PNG
    media_image1.png
    142
    416
    media_image1.png
    Greyscale
Pg 15, para 63, teaches “FIG. 28. Genomic sequence of wildtype ANPEP exons 2-4 used as a reference sequence (SEQ ID NO: 135). The sequence includes the last 773 base pairs in intron 2, exon 2, intron 3, exon 3, intron 4, exon 4, and 81 base pairs of intron 5. The underlined regions show the locations of exons 2, 3, and 4, respectively. CRISPR Guides 2 and 3 (Table 20) targeting exon 2 are each bolded and double underlined”. Fig. 28 shows nucleotides 1044-1051 of SEQ ID NO: 135 are exon 2; therefore, Liu anticipates modifying exon 2 as required in claim 1.   
The pig with an inactivated ANPEP gene modified in exon 2 as described by Liu inherently MUST have reduced susceptibility to TGEV infection as required in claim 1 because it has the same structure described in the specification as causing the desired phenotype. 
7. Liu described embryos (para 73) and raising the pigs which encompasses juvenile and adult pigs as required in claim 7 and because Liu described fetal pig fibroblasts (Example 2, para 53-64) and embryos comprising cells (para 73) as required in claim 7. The phrase “cell derived from a juvenile animal, or a cell derived from an adult animal” in claim 7 does not distinguish the structure/function of the cells claimed from those described by Liu. 
8. Liu described the modification as “biallelic” which is “homozygous for the modified chromosomal sequence” as required in claim 8. 

10. Fig. 3 of Liu showed 8 and 14 bp deletions. 
11. Fig. 3 of Liu showed 8 and 14 bp deletions that caused miscoding of the ANPEP protein as required in claim 11. 
13. Liu taught ANPEP expression was knocked out which is “reduced” as compared to a wild-type pig. 
14. Liu taught ANPEP expression was knocked out and non-functional which is “production of substantially no functional ANPEP protein by the animal [or] cell” as required in claim 14.
16. The patent office does not have the ability to test and sequence the knockout described by Liu or to compare it to exons 2 as required in claim 16; therefore, without evidence to the contrary, the knockout described by Liu modifies exon 2 as required in claim 16. 
17. The patent office does not have the ability to test and sequence the knockout described by Liu or to compare it to exons 2 as required in claim 17; therefore, without evidence to the contrary, the knockout described by Liu modifies exon 2 and results in a deletion of amino acids 194-196/197 as required in claim 17. 
18. The patent office does not have the ability to test and sequence the knockout described by Liu or to compare it to SEQ ID NO: 135 as required in claim 18; therefore, without evidence to the contrary, the knockout described by Liu has a modification listed in claim 18. 
20. The patent office does not have the ability to test and sequence the knockout described by Liu or to compare it to SEQ ID NO: 132 as required in claim 20; therefore, 
21. The patent office does not have the ability to test and sequence the knockout described by Liu or to compare it to SEQ ID NO: 132 or 135 as required in claim 21; therefore, without evidence to the contrary, the knockout described by Liu is at least 80-100% identical to SEQ ID NO: 132 or 135 as required in claim 21.
29: Liu used oocytes, fertilized oocytes (para 73) and fibroblasts (Example 2, para 53-71) as required in claim 29. 
30. Liu taught knocking out an ANPEP gene in a pig oocyte and fertilizing the oocyte to create a fertilized egg (para 73) (step 1 of claim 30), transferring the fertilized egg into a recipient female (para 73) (step 2), successfully obtained knockout pigs (para 74) which inherently MUST have decreased susceptibility to a pathogen (step 3) because they have the same structure claimed. 
32. Liu taught making “pigs” (plural) (para 2, 12-14) which is “two or more genetically modified porcine animals” as required in claim 32. 
Response to arguments
Applicants argument appears to rely upon the limitation regarding the exons in claim 1 as amended. Applicants’ argument is not persuasive for reasons set forth above. 

Claims 1, 7, 10, 11, 13, 14, 16-18, 20, 21, 29, 30, 32 are rejected under 35 U.S.C. 102a as being anticipated by Zhang (CN107034218).
Zhang taught genetically modified pigs and isolated pig fibroblasts whose genome comprises a homozygous knockout of an endogenous APN (ANPEP) gene that is resistant to transmissible gastroenteritis virus (TGEV) (paragraph 5 of translation; Example 1, para 116; Table bridging pg 7-11 of original). sgRNAs were designed; their sequences are SEQ ID NO 7-10 (para 78-82). SEQ ID NO: 7 – -– of Zhang (para 78) is “best-matched” to nucleotides 1162- of SEQ ID NO: 135 in the instant application. 

    PNG
    media_image2.png
    76
    433
    media_image2.png
    Greyscale
Accordingly, it is clear Zhang was targeting exon 2 as encompassed by claim 1.
Some of the mutations are in exon 2 or 4 of the ANPEP gene, intron 1 or 2 (“contiguous with” exon 2) or 3 or 4 (“contiguous with” exon 4) as required in claim 1. 

    PNG
    media_image3.png
    399
    613
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    834
    583
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    850
    587
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    217
    587
    media_image6.png
    Greyscale
       It is noted that the claim encompasses any modification that deletes exon 2 or 4 or introns 1, 2, 3, 4.
The pig with an inactivated ANPEP gene of Zhang inherently MUST have reduced susceptibility to TGEV infection as required in claim 1 because Zhang taught ANPEP is the main receptor of TGEV infection in pigs (para 5) and because the mouse of Zhang has the same structure described in the specification and claimed that causes reduced susceptibility to TGEV infection. 
Claim 7 has been included because Zhang described embryos (para 68, 71) and raising the pigs which encompasses juvenile and adult pigs as required in claim 7 and because Zhang described fetal pig fibroblasts (para 70, 104-108) and embryos comprising cells (para 71) as required in claim 7. The phrase “cell derived from a juvenile animal, or a cell derived from an adult animal” in claim 7 does not distinguish the structure/function of the cells claimed from those described by Zhang. 
Claim 10 has been included because the Table bridging pg 7-11 of Zhang showed various insertions and deletions. 

Claim 13 has been included because Zhang taught ANPEP expression was knocked out which is “reduced” as compared to a wild-type pig. 
Claim 14 has been included because Zhang taught ANPEP expression was knocked out and non-functional which is “production of substantially no functional ANPEP protein by the animal [or] cell” as required in claim 14. 
Claim 16 has been included because the patent office does not have the ability to test all the deletions described by Zhang or to search all the mutations encompassed by claim 16; therefore, without evidence to the contrary, one of the mutations described by Zhang is an in-frame deletion in exon 2 as required in claim 16. 
Claim 17 has been included because the patent office does not have the ability to test all the deletions described by Zhang or to search all the mutations encompassed by claim 17; therefore, without evidence to the contrary, one of the mutations described by Zhang deletes amino acids 194-196 or 197 as required in claim 17. For example, A2-6 has a deletion that is “Δ35Δ466” and A2-26 shows a deletion that is “Δ298” which must inherently delete amino acids 194 through 196 or 197 as required in claim 17. It is noted that the claim is not limited to deleting only amino acids 194-196/197; it also encompasses truncations that delete 194-196/197. 
Claim 18 has been included because the patent office does not have the ability to test all the deletions described by Zhang or to search all of the mutations encompassed by claim 18; therefore, without evidence to the contrary, one of the mutations described 
Claim 20 has been included because the patent office does not have the ability to test all the deletions described by Zhang or to search all of the mutations encompassed by claim 21; therefore, without evidence to the contrary, one of the mutations described by Zhang has a modification within nucleotides 17235-22422 of SEQ ID NO: 132 as required in claim 20. 
Claim 21 has been included because the patent office does not have the ability to test all the deletions described by Zhang or to search SEQ ID NO: 132 (29999 bp) or to search all possible mutations that are at least 80-99% identical to SEQ ID NO: 132 encompassed by claim 21; therefore, without evidence to the contrary, one of the mutations described by Zhang has a modification that is 80-100% identical to SEQ ID NO: 132 or 135 as required in claim 21. 
29: Zhang used oocytes, a fertilized egg (para 35, 68, 71), and a fibroblast (para 36, 104, 106) as required in claim 29. 
30. Zhang taught knocking out an ANPEP gene in a pig oocyte via nuclear transfer technology, fertilizing the oocyte, transferring the fertilized egg into a recipient female, and obtaining knockout pigs (para 68, 71) which inherently MUST have decreased susceptibility to a pathogen as required in claim 30 because they have the same structure claimed. 
32. Zhang taught making “pigs” (plural) (para 13-14, 37) which is “two or more livestock animals” as required in claim 32. 
Response to arguments
Applicants argument appears to rely upon the limitation regarding the exons in claim 1 as amended. Applicants’ argument is not persuasive for reasons set forth above. 

Claim Rejections - 35 USC § 103
Claims 1-3, 5-11, 13-18, 20, 21, 23, 24, 27, 29, 30, 32 remain rejected under 35 U.S.C. 103 as being unpatentable over Prather (10091975) in view of Liu (CN107893088). 
Prather taught a vector encoding Cas9 and a pair of gRNAs targeting SEQ ID NO: 1 of the Sus scrofa CD163 gene (col. 55, line 48-col. 56, line 27; col. 56, lines 53-59; col. 57, Table 1). The vector was combined/used together with a vector encoding Cas9 and a pair of gRNAs targeting another gene (CD1D) (col. 55, lines 51-52, et al.) for knocking out the CD163 and CD1D genes which is considered a “double-gene knockout vector system” as required in claim 1. 
Prather introduced a vector into an isolated fetal pig fibroblast (Example 1, col. 58, lines 22-col. 59, line 16) and screened them for CD163 knockout (col. 60, lines 13-27) and because Liu introduced the vector into isolated fetal pig fibroblast, and screened the fibroblasts for CD13 knockout (para 53, 57-69).
Prather cloned the fibroblast with the knockout by transferring the nucleus into a recipient enucleated oocyte, electro fusing them together, transplanting the embryo into a recipient female such that an offspring with a double knockout was obtained (col. 60-61). 
Prather did not teach an animal or cell with CD163 and CD13 modified as required in claim 23. 
However, Liu made a vector encoding Cas9 and pairs of gRNAs (pg 4, para 39-41; SEQ ID NO: 4-9) that target nucleic acid sequence of SEQ ID NO: 4-6 (SEQ ID NO: 
It would have been obvious to those of ordinary skill in the art at the time of filing to replace the gRNAs targeting CD1D of Prather with the gRNAs targeting CD13 described by Liu. Those of ordinary skill in the art at the time of filing would have been motivated to replace the gRNAs targeting CD1D of Prather with gRNAs targeting CD13 to make the pigs resistant to porcine reproductive and respiratory syndrome virus (PRRSV) as described by Prather and porcine epidemic diarrhea (PED) caused by porcine epidemic diarrhea virus (PEDV) as described by Liu. Those of ordinary skill in the art at the time of filing would have been motivated to combine vectors targeting and knocking out CD163 and CD13 for efficiency, thereby saving time and money for screening pig fibroblasts, creating transgenic pigs, screening the pigs, and rearing the pigs. Those of ordinary skill would have had a reasonable expectation of successfully putting the two vectors together as shown by Prather would made a double-gene knockout vector system. 
Claims 2, 3, 5-7, 10-18, 20, 21, 27, 29, 30, 32 have been included for reasons set forth above and because Prather taught cloned pigs that are resistant to viral infection using a Cas9 vector encoding gRNA as required in claims 27 and 30. 
Claims 8 and 9 have been included because Prather taught making homozygous and heterozygous modifications of the gene of interest (DETX 102, 224, 230, 260, 275). Those of ordinary skill in the art at the time of filing would have been motivated to make the ANPEP modification homozygous and heterozygous because it was well-within the purview of the ordinary artisan at the time of filing. The founder animal may be 
Claim 24 has been included because Prather taught the CD163 knockout pig had decreased susceptibility to PRRSV infection (claim 4).
Response to arguments
Applicants argument appears to rely upon the limitation regarding the exons in claim 1 as amended. Applicants’ argument is not persuasive for reasons set forth under Liu. Furthermore, claim 30 has no such requirement. 

Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632